DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Recommendation for an Interview
At this juncture, the Examiner recommends the Applicant contact the Examiner to schedule an interview in order to advance the movement of this application towards allowability.  In the interest of compact prosecution, the Examiner will not cite to multiple 102 and 13 rejections in order to highlight the abundance of art that reads on the application as is.  However, in order to show the Applicant the numerosity of art that potentially reads on the current claim sets, the Examiner suggest the Applicant view the following four references, all of which contain sufficient structures to at the very least anticipate the independent claim of the current application – 
Yoshikane – US 2014/0102045;
Rapparini – US 2010/0192524;
Haver - 2003DE-2009914;
Nakamoto – US 2015/0217889.

Response to Arguments

Applicant’s arguments, regarding the claim and drawing objections have been fully considered and are persuasive.  The objections have been withdrawn. 

Applicant's arguments regarding the 102 and 103 rejections based upon the May referene have been fully considered but they are not persuasive. Applicant makes the following arguments (followed by Examiner rebuttal);
On page 13, Applicant states that “no reasonable interpretation of MAY would have been understood by those ordinarily skilled in the art to have arguably disclosed a feeder, which is configured to feed an empty bag to one of the multiple filling openings, comprising at least one holding unit, which is movable normal to the axis of rotation, wherein the holding unit has separate first and second holders, which are each movable forward and backward along a same open trajectory, wherein the first holder is mounted to be movable on the filling device and the second holder is mounted to be movable on a spatially-fixed guide, as recited in at least independent claim 1”. – to this the Examiner rebuts that, as cited in the Final action, all of these features are present on the May reference.  Furthermore, as seen in the updated rejection, the limitation of the unopened, folded bag is met by the term “Wicketed” bag, as seen in May, which is known in the art to mean a stack of unopened, foled bags with wicket holes.  
Applicant states that; “as clamping platform 23 and clamping mechanisms 23c/23m are fixedly mounted for rotation with rotating frame/platform 11, those ordinarily skilled in the art reviewing MAY would have found no discernible disclosure that clamping platform 23 and clamping mechanisms 23c/23m correspond to Applicant's second holder, which is mounted to be 
Applicant’s final argument centers around the newly amended claim limitations.  Applicant argues that “as the bag in MAY must be opened before horn member 17 can be inserted, and as there is no discernible disclosure in MAY that clamping platform 23 and clamping mechanisms 23c/23m are capable of opening an unopened, folded empty bag, Applicant submits that no proper reading of MAY would have been reasonably understood by those ordinarily skilled in the art to have arguably disclosed that the empty bag is an unopened, folded bag and the first and second holders are arranged to grasp the empty folded bag from two sides and open the folded empty bag, as recited in independent claim 1.”.  The Examiner responds by stating that the Applicant is subjecting the prior art to more limitations than are actually claimed.   Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In this case, it is clear that the holder, 17, grasps the bag and further opens it until it is at its 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6, 9-11, 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by May (US 2011/0232238) .

Regarding claim 1, May discloses; “A device for transporting and filling bags, comprising;

(Figs. 1-4, the holding stations 14), which is rotatable about an axis of rotation (Figs. 1-4, centerline 12c), having a circumference and multiple filling openings distributed over the circumference, and 

a feeder (Figs. 1-5, bag loading station 35w) , which is configured to feed an empty bag (Figs. 16abcd, Sets of stacked bags 40) to one of the multiple filling openings, comprising at least one holding unit (the holding unit comprises the unit on 35w, as well as the aligned holder station 14, and all parts thereof.  This interaction is best seen in Fig. 5, in which 35w is aligned with 14, and subsequently 17 as well. ), which is movable normal to the axis of rotation, 

wherein the holding unit has separate first  (Fig. 20ab, horn member 17, [0081], “the holding station 14 can include a base 24 that is aligned with a respective pair of the horn members 17 to hold the bag 40”) and second holders (Figs. 8,9, 17a, and 17b, platform 23 including clamping mechanism 23m), which are each movable forward and backward along a same open trajectory (both of these items move in parallel around the central axis, and can therefore move forward and backward along the same open trajectory, [0062], “The holding stations 14 can rotate or travel in either direction, e.g., clockwise or counterclockwise”), and 

wherein the first holder (Fig. 20ab, horn member 17, attached to base 24) is mounted to be movable on the filling device, and the second holder (Figs. 8,9, 17a, and 17b, platform 23 including clamping mechanism 23m) is mounted to be movable on (Figs. 17a and 17b, the platform 23 rests upon, vertical plate 123) , and 

the trajectory of at least one of the first and the second holder is a section of a circular path (Figs. 1 and 5 shows the circular path, 10P.  Both of the designated holders (horn member 17 and clamping mechanism 23) follow this circular path, thus meeting the limitations of the claim)”.

wherein the empty bag is an unopened, folded bag (The use of this device upon an unopened, folded bag represents an intended use of the device.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the current citation of May, as the device does in fact work on an unopened, folded bag, the limitation is clearly met)([0102] “As shown in FIGS. 16A and 16B, the bag loading station 35w is configured to hold wicketed bags 40w (FIG. 15C). Sets of stacked bags 40 can be held by member 135.” – the Examiner notes that the term wicketed bags means a stack of unopened, folded bags with holes for a wicket) and the first and second holders are arranged to grasp the empty folded bag from two sides and open the folded empty bag (Figures 20A and 20B show the bag being opened by horn members 17, thereby opening and unfolding the bag).

Regarding claim 2, May discloses the apparatus of claim 1.  It further discloses; “the first (Fig. 20ab, horn member 17, attached to base 24) and second holders (Figs. 8, 9, 17a, and 17b, platform 23 including clamping mechanism 23m) are movable in parallel to one another (Both holders rotate around the same axis along the same path.  The vertical height of these paths forms a line, which is parallel to the line of the other holder.  These parallel lines are best seen in Fig. 3, as L1 and L2.)”.  

Regarding claim 3, May discloses the apparatus of claim 1.  It further discloses; “the first holder (Fig. 20ab, horn member 17, attached to base 24) is mounted for movement radially (Figs. 1 and 5 shows the circular path, 10P) inside the filling openings (Figs. 20a and 20b show the horn members inside the bag filling opening) and the second holder (Figs. 8,9, 17a, and 17b, platform 23 including clamping mechanism 23m) is mounted for movement radially (Figs. 1 and 5 shows the circular path, 10P) outside the filling openings (Fig. 9 shows members 23 clearly outside of the bag filling openings)”. {P54127 03445742.DOC}-3 -Att'y Docket No. P54127Customer No.: 07055  

Regarding claim 4, May discloses the apparatus of claim 1.  It further discloses; “the second holder (Figs. 8, 9, 17a, and 17b, platform 23 including clamping mechanism 23m) is located at least partially radially inside a largest diameter of the circumference (Fig. 6 shows item 23 at the outermost extreme of the device circumference)”.  

Regarding claim 6, May discloses the apparatus of claims 1 and 5.  It further discloses; “a center point of the section of the circular path (Figs. 1 and 20ab, horn member 17 alternatively Figs. 8, 9, 17a, and 17b, platform 23– as horn 17 and holder 23 are attached to the base 24, it clearly as a circular path)) lies on the axis of rotation (Figs. 1-4, centerline 12c)”.  

Regarding claim 9, May discloses the apparatus of claim 1.  It further discloses; “at least one of the first (Fig. 20ab, horn member 17) or the second holder (Figs. 8,9, 17a, and 17b, platform 23 including clamping mechanism 23m) comprises a bag lifter configured to lift a bag from a transfer position into a filling position (Figs. 6 and 7 show holder 17 raising the bag from lower position in Fig. 6 to raised position in Fig. 7)(Figs. 17ab shows the motion of 23, which would lift the bag)”. {P54127 03445742.DOC}-4-Att'y Docket No. P54127Customer No.: 07055  

Regarding claim 10, May discloses the apparatus of claim 1.  It further discloses; “the feeder (Figs. 1-5, bag loading station 35w) comprises a pivot unit configured to pivot an empty bag from a storage position, into a transfer position, for transfer to the holding unit ([0129] “Position 5: Bag Loading Station. The bag loading station can be a dual station 35L with 180 degree rotational setup”)”.

Regarding claim 11, May discloses the apparatus of claim 1.  It further discloses; “a bag remover (Figs. 1-4, clipper workstation 25w and/or discharge workstation 30w), for removing a filled bag from a filling opening; and 
grippers (FIGS. 27A-27E, Grippers 126 and/or gates 25g) that are movable, normal to the axis of rotation and movable forward and backward along a same open trajectory in a direction of the circumference (The grippers open and close, which is both normal to the axis of rotation and moves forward and backward along a trajectory in a direction of the circumference.  Likewise, the gats 25g clearly move side to side (forward/backward) as well as rotating 90°))”.  

Regarding claim 14, May anticipates the device of claims 1-4, 6, 9-11, and 15-18.  Therefore, under MPEP 2112.02, Process Claims [R-07.2015], the method of claim 14 are also anticipated, and therefore rejected.  “Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986)”.  

Regarding claim 15, May discloses the apparatus of claims 1 and 10.  It further discloses; “the storage position is a horizontal position (as seen in Figs. 16ab, the bag has a horizontal dimension and therefore a horizontal position)”.  

Regarding claim 16, May discloses the apparatus of claims 1 and 10.  It further discloses; “the transfer position is a vertical position (as seen in Figs. 16ab, the bag has a vertical dimension and therefore a vertical position)”.

Regarding claim 17, May discloses the apparatus of claims 1 and 11.  It further discloses; “the bag remover (Figs. 1-4, clipper workstation 25w and/or discharge workstation 30w) is arranged spatially-fixed ([0068] “The fourth station and/or workstation "4" can be a discharge position/location and/or station 30w and can be in communication with a take-away conveyor, bucket or other receiver (not shown)”. - As the conveyor would take the bag away, it would have to be fixed in a position to do so)”.

Regarding claim 18, May discloses the apparatus of claims 1 and 11.  It further discloses; “the grippers (FIGS. 27ab, gates 25g are seen pivoting) are pivotably movable”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over May in view of Takahashi, (US 2014/0331619).

Regarding claim 7, May discloses the apparatus of claim 1.

May does not explicitly disclose; “at least one of the first or the second holder comprises a suctioning device”.  

Takahashi teaches: “at least one of the first and the second holder (Fig. 20ab, horn member 17, [0081]) comprises a suctioning device (Figs. 2c, suction discs 27 and 28)”.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the bag holder of May with a suction device, thereby combining prior art elements to achieve a predictable result.  The benefit of using a suction device is that it provides a convenient and efficient means for opening a bag.  Despite the lack of explicit detail regarding how May opens the bag, it can be concluded that some form of opener would be used.  As such, combining these elements is a sensible option. 

Regarding claim 8, the modified May discloses the apparatus of claims 1 and 7.  It further discloses; “the suctioning device (Figs. 2c, suction discs 27 and 28) of the at least one of the first or the second holder (Fig. 20ab, horn member 17, [0081]) is movable radially in relation to the axis of rotation with respect to the remaining holder (as the suction device would be mounted to the base, it would rotate with the base, thereby meeting the limitations of this claim)”.  

Regarding claim 12, May discloses the apparatus of claim 1.  

May does not explicitly disclose; “the bags are filled with bulk material and the device further comprises a vibration plate, which is configured for compacting the bulk material in the bags and is arranged below each filling opening,
wherein, when viewed from the filling opening, the vibration plate is inclined outward, so that, as they are filled, the filled bags rest on the vibration plate.{P54127 03445742.DOC}-5 -Att'y Docket No. P54127Customer No.: 07055” 

Takahashi teaches; “the bags are filled with bulk material and the device further comprises a vibration plate (Figs. 3, 8 and 9, receiving plate 71.  As seen in Fig. 3 and 9, the plate moves up and down rapidly, caused by rotating member 82 and 83, which is an oscillation qualifying as a vibration; Alternatively, conveyor 91 is used to vibrate the bag during the vibrating/gas filling step as shown in Fig. 4 and would meet the limitations of the claim), which is configured for compacting the bulk material in the bags and is arranged below each filling opening,
wherein, when viewed from the filling opening, the vibration plate is inclined outward (see Examiner Illustration 1), so that, as they are filled, the filled bags rest on the vibration plate.{P54127 03445742.DOC}-5 -Att'y Docket No. P54127Customer No.: 07055” 

    PNG
    media_image1.png
    230
    657
    media_image1.png
    Greyscale


Because both May and Takahashi teach apparatus designed as a receiving plate, it would have been obvious to one of ordinary skill in the art to substitute one plate for the other to achieve the predictable result of providing a plate to assist in compaction. . KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).

Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over May in view of Takahashi, (US 2014/0331619) in further view of Haver (DE 20309914).

Regarding claim 13, the modified May discloses the device of claims 1 and 12.  

The modified May does not explicitly disclose; “wherein a flap is provided in an end section of the vibration plate, remote from the filling opening, to support a filled bag in the bottom region, and wherein the flap is pivotable toward the filling opening ‘”.

Haver teaches; ““wherein a flap (see Examiner Illustration 2) is provided in an end section of the vibration plate, remote from the filling opening, to support a filled bag in the bottom region, and wherein the flap is pivotable toward the filling opening ‘”.


    PNG
    media_image2.png
    599
    897
    media_image2.png
    Greyscale

Examiner Illustration 2
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the plate of the modified May with the flap of Haver, thereby combining prior art elements to achieve a predictable result.  The benefit of including the flap is that it allows the bag to be held by the plate, and then released at an appropriate time.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. - Yoshikane – (US 2014/0102045); Rapparini – (US 2010/0192524); Haver – (2003DE-2009914); Nakamoto – (US 2015/0217889).  All four . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095.  The examiner can normally be reached on Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731